Name: 82/737/EEC: Council Decision of 19 October 1982 amending the list of establishments in the Argentine Republic approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-11-08

 Avis juridique important|31982D073782/737/EEC: Council Decision of 19 October 1982 amending the list of establishments in the Argentine Republic approved for the purpose of importing fresh meat into the Community Official Journal L 311 , 08/11/1982 P. 0021 - 0024++++COUNCIL DECISION OF 19 OCTOBER 1982 AMENDING THE LIST OF ESTABLISHMENTS IN THE ARGENTINE REPUBLIC APPROVED FOR THE PURPOSE OF IMPORTING FRESH MEAT INTO THE COMMUNITY ( 82/737/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/462/EEC OF 12 DECEMBER 1972 ON HEALTH AND VETERINARY INSPECTION PROBLEMS UPON IMPORTATION OF BOVINE ANIMALS AND SWINE AND FRESH MEAT FROM THIRD COUNTRIES ( 1 ) , AND IN PARTICULAR ARTICLES 4 ( 1 ) AND 18 ( 1 ) ( A ) AND ( B ) THEREOF , WHEREAS A LIST OF ESTABLISHMENTS IN ARGENTINA , APPROVED FOR THE PURPOSES OF THE IMPORTATION OF FRESH BEEF , VEAL , SHEEPMEAT AND MEAT OF DOMESTIC SOLIPEDS INTO THE COMMUNITY , WAS DRAWN UP INITIALLY BY THE COMMISSION DECISION OF 25 NOVEMBER 1980 , AND WAS AMENDED AND PUBLISHED BY DECISION 81/91/EEC ( 2 ) , AS LAST AMENDED BY DECISION 82/20/EEC ( 3 ) ; WHEREAS AN ON-THE-SPOT INSPECTION MADE PURSUANT TO ARTICLE 5 OF DIRECTIVE 72/462/EEC AND ARTICLE 3 ( 1 ) OF COMMISSION DECISION 80/15/EEC OF 21 DECEMBER 1979 CONCERNING THE ON-THE-SPOT INSPECTIONS TO BE CARRIED OUT IN RESPECT OF THE IMPORTATION OF BOVINE ANIMALS , SWINE AND FRESH MEAT FROM NON-MEMBER COUNTRIES ( 4 ) , HAS REVEALED THAT THE LEVEL OF HYGIENE OF CERTAIN ESTABLISHMENTS MAY BE CONSIDERED TO BE SATISFACTORY ; WHEREAS THESE ESTABLISHMENTS MAY THEREFORE BE KEPT OR ENTERED ON THE ABOVEMENTIONED LIST ; WHEREAS THE SAID INSPECTION HAS , MOREOVER , REVEALED IN OTHER ESTABLISHMENTS THAT IN SOME CASES INSUFFICIENT EFFORT HAS BEEN MADE TO IMPROVE HYGIENE STANDARDS IN CERTAIN RESPECTS , AND IN OTHER CASES THOSE STANDARDS HAVE FALLEN ; WHEREAS , HOWEVER , THE CONDITION OF CERTAIN OF THESE PLANTS DOES NOT NECESSITATE IMMEDIATE WITHDRAWAL OF COMMUNITY APPROVAL , BUT DOES IN ANY EVENT JUSTIFY LIMITING APPROVAL TO A CERTAIN PERIOD AT THE END OF WHICH THE SAID APPROVAL WILL AUTOMATICALLY EXPIRE UNLESS , MEANWHILE , THE NECESSARY MEASURES HAVE BEEN PUT INTO EFFECT AND VERIFIED BY A FURTHER ON-THE-SPOT INSPECTION , TO BE REQUESTED BY THE ARGENTINE AUTHORITIES IF THEY DEEM IT NECESSARY ; WHEREAS IT IS THEREFORE NECESSARY TO MODIFY THE LIST OF ESTABLISHMENTS APPEARING IN THE ANNEX TO DECISION 81/91/EEC ; WHEREAS , SINCE THE STANDING VETERINARY COMMITTEE HAS NOT GIVEN ITS ASSENT , THE COMMISSION IS UNABLE TO ADOPT THE MEASURES IT HAD ENVISAGED ON THIS MATTER UNDER THE PROCEDURE PROVIDED FOR IN ARTICLE 30 OF DIRECTIVE 72/462/EEC , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ANNEX TO DECISION 81/91/EEC IS HEREBY REPLACED BY THE ANNEX HERETO . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT LUXEMBOURG , 19 OCTOBER 1982 . FOR THE COUNCIL THE PRESIDENT N . A . KOFOED ( 1 ) OJ NO L 302 , 31 . 12 . 1972 , P . 28 . ( 2 ) OJ NO L 58 , 5 . 3 . 1981 , P . 39 . ( 3 ) OJ NO L 9 , 14 . 1 . 1982 , P . 31 . ( 4 ) OJ NO L 8 , 12 . 1 . 1980 , P . 26 . ANNEX LIST OF ESTABLISHMENTS APPROVAL NO*ESTABLISHMENT*ADDRESS* I . BOVINE MEAT A . SLAUGHTERHOUSES AND CUTTING PREMISES 8 ( 1)*CORPORACION ARGENTINA DE PRODUCTORES DE CARNES ( CAP ) CUATREROS*DANIEL CERRI , BUENOS AIRES* 13 ( 1)*SWIFT ARMOUR SA ARGENTINA*ROSARIO , SANTA FE* 16*FRIGORIFICO REGIONAL SANTA ELENA SA*SANTA ELENA , ENTRE RIOS* 20*SA FRIGORIFICO MONTE GRANDE LTDA*MONTE GRANDE , BUENOS AIRES* 89 ( 1)*FRIGORIFICO CARCARANA SACI*CARCARANA , SANTA FE* 189*FRIGORIFICO REGIONAL SALTO SA*SALTO , BUENOS AIRES* 249 ( 1)*INDUSTRIAS FRIGORIFICAS NELSON SACIA*NELSON , SANTA FE* 1014*SAN JORGE SA*SAN JORGE , SANTA FE* 1113 ( 1)*LA MOROCHA SAAICF*VILLA MERCEDES , SAN LUIS* 1333 ( 1)*FRIGORIFICO ARGENTINO SAN ANTONIO ( FASA ) *PARANA , ENTRE RIOS* 1344 ( 1)*VIZENTAL Y CIA SACIA*RAMIREZ , ENTRE RIOS* 1352*FRIGORIFICO MEATEX CIAFIIESA*ALEJANDRO KORN , BUENOS AIRES* 1373 ( 1)*FRIGORIFICO EL CENTENARIO SA*VENADO TUERTO , SANTA FE* 1383 ( 1)*BARRECA HNOS*VIVORATA , BUENOS AIRES* 1399 ( 1)*FRIGORIFICO REGIONAL INDUSTRIA SAIC ( FRIA ) *CASILDA , SANTA FE* 1404 ( 1)*PEDRO HNOS SAICIFA*MONTE CHINGOLO , BUENOS AIRES* 1408*SUBPGA SACIEI*BERAZATEGUI , BUENOS AIRES* 1905 ( 1)*FRIGORIFICO YAGUANE SACIFA*GONZALEZ CATAN , BUENOS AIRES* 1918 ( 1)*CIA DE CARNICEROS SAICAI ( COCARSA ) *SAN FERNANDO , BUENOS AIRES* 1921*SAN TELMO SACIAFIF*MAR DEL PLATA , BUENOS AIRES* 1930*VIZENTAL Y CIA SACIA*SAN JOSE , ENTRE RIOS* 1970*FRIGORIFICO REGIONAL INDUSTRIAS ALIMENTICIAS RECONQUISTA SA*RECONQUISTA , SANTA FE* 1984 ( 1)*MATADERO Y FRIGORIFICO REGIONAL DE AZUL SAGIC*AZUL , BUENOS AIRES* 1989 ( 1)*COOPERATIVA DE CARNICEROS DE ROSARIO ( FRICOOP ) *ROSARIO , SANTA FE* 2012 ( 1)*FRIGORIFICO DEL DURAZNILLO IFCASAIFCA*RIO SEGUNDO , CORDOBA* 2019*FRIGORIFICO MCV*TRES LOMAS , BUENOS AIRES* 2035*INDUSTRIAS FRIGORIFICAS HUGHES SAICF*HUGHES , SANTA FE* 2052*MATADERO Y FRIGORIFICO ANTARTICO SAIC*GONZALEZ CATAN , BUENOS AIRES* 2064*FRIGORIFICO SIRACUSA SAACIIF*BAHIA BLANCA , BUENOS AIRES* 2065 ( 1)*FRIGORIFICO MEDITERRANEO SAICIFA*PAJAS BLANCAS , CORDOBA* 2067*CIA ELABORADORA DE PRODUCTOS ANIMALES SAICAGT*PONTEVEDRA , BUENOS AIRES* 2072*FRIGORIFICO GANADERO SACIAFIGMS*CURUZU CUATIA , CORRIENTES* 2073*TOMAS ARIAS SA , FRIGORIFICO CORRIENTES*RIACHUELO , CORRIENTES* ( 1 ) UNTIL 15 MARCH 1983 , UNLESS IN THE MEANTIME THE NECESSARY IMPROVEMENTS HAVE BEEN VERIFIED BY AN ON-THE-SPOT INSPECTION . APPROVAL NO*ESTABLISHMENT*ADDRESS* B . SLAUGHTERHOUSES 1920*FRIGORIFICO RIOPLATENSE SAICIF*GENERAL PACHECO , BUENOS AIRES* C . CUTTING PREMISES 18*QUICKFOOD , ALIMENTOS RAPIDOS SRI*MARTINEZ , BUENOS AIRES* 256*FRIGORIFICO EL CONDOR*AVELLANEDA , BUENOS AIRES* 273*FRIGORIFICO GUARDIA NACIONAL SA*1166 CAP . FEDERAL* 1098*AZUL Y BLANCO*AVELLANEDA , BUENOS AIRES* 1122 ( 1)*FRIGORIFICO LAFAYETTE SAICAG*1740 CAP . FEDERAL* 1311*FRYMAT SAICFA*3680 SANTA FE , SANTA FE* 1920 ( 1)*FRIGORIFICO RIOPLATENSE SAICIF*GENERAL PACHECO , BUENOS AIRES* 1920 A.*FRIGORIFICO RIOPLATENSE SAICIF*GENERAL PACHECO , BUENOS AIRES* 2062*FINEXCOR SACIFIA*BERNAL , BUENOS AIRES* II . SHEEPMEAT SLAUGHTERHOUSES AND CUTTING PREMISES 8 ( 1)*CORPORACION ARGENTINA DE PRODUCTORES DE CARNES ( CAP ) CUATREROS*DANIEL CERRI , BUENOS AIRES* 14 ( 1)*FRIGORIFICO AUSTRAL*RIO GRANDE , TIERRA DEL FUEGO* 97 ( 1)*CARNES SANTACRUCENAS SA*PTO . DESEADO , SANTA CRUZ* 286 ( 1)*FRIGORIFICO SAN JORGE SAIC*COMODORO RIVADAVIA , CHUBUT* 1408*SUBPGA SACIEI*BERAZATEGUI , BUENOS AIRES* 1879*TRONCOMAR*AYACUCHO , BUENOS AIRES* 2006*VIZENTAL Y CIA SACIA*GENERAL PICO , LA PAMPA* 2044 ( 1)*FRIGORIFICO SIRACUSA SAACIIF*COMODORO RIVADAVIA , CHUBUT* 2062*FINEXCOR SACIFIA*BERNAL , BUENOS AIRES* 2072 ( 1)*FRIGORIFICO GANADERO SACIAFIGMS*CURUZU CUATIA , CORRIENTES* III . HORSEMEAT SLAUGHTERHOUSES AND CUTTING PREMISES 351*SA INDIO PAMPA ICAG*TRENQUE LAUQUEN , BUENOS AIRES* 1369*FRIGORIFICO FELMAR SA*SAN FRANCISCO , CORDOBA* 1400 ( 1)*FRIGORIFICO JUCHCO SCA*GYALEGUAY , ENTRE RIOS* 1451 ( 1)*LAMAR SRL*MERCEDES , BUENOS AIRES* 2009*FRIGORIFICO AIMAR SA*RIO CUARTO , CORDOBA* 2028 ( 1)*LAMAR SRL*RESISTENCIA , CHACO* ( 1 ) UNTIL 15 MARCH 1983 , UNLESS IN THE MEANTIME THE NECESSARY IMPROVEMENTS HAVE BEEN VERIFIED BY AN ON-THE-SPOT INSPECTION . APPROVAL NO*ESTABLISHMENT*ADDRESS* IV . COLD STORES 14 A.*FRIGORIFICO AUSTRAL*USHUAIA , TIERRA DEL FUEGO* 152*COMALFRI*PILAR , BUENOS AIRES* 267*FRYMAT SACIFA*SANTA FE , SANTA FE* 308*FRIGORIFICO AMERICANO DE MORRIS NEREMBERG LTDA SA*CAP . FEDERAL* 391*FRIGORIFICO SIRACUSA SAACIIF*AVELLANEDA , BUENOS AIRES* 1326*ESTABLECIMIENTO AZUL SRL*AZUL , BUENOS AIRES* 1838*GUAICOS SAIIF*CAP . FEDERAL